1. A charge on the subject of comparative negligence, which is not qualified by a statement of the principle of law that if the plaintiff's negligence is equal to or greater than the defendant's, the plaintiff can not recover, is erroneous.  Mitchell v. Mullen, 45 Ga. App. 282 (8) (164 S.E. 276);  Brown v. Meikleham, 34 Ga. App. 207 (128 S.E. 918).
2. Where the evidence failed to supply facts from which it could reasonably be determined what the plaintiff's damages by reason of loss of earning capacity were, a charge authorizing the jury to find any amount of damages because of loss of earning capacity was erroneous. Atlanta Coca-Cola Bottling Co. v. Deal, 66 Ga. App. 211 (17 S.E.2d 592), and cit.
3. There is no merit in the third special ground of the motion for a new trial.
4. The court erred in overruling the motion for a new trial.
Judgment reversed. Sutton, P. J., and Parker, J.,concur. *Page 569